Citation Nr: 0127444	
Decision Date: 12/18/01    Archive Date: 12/28/01

DOCKET NO.  00-14 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellants represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellants



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel


INTRODUCTION

The veteran served on active duty September 1988 to December 
1991, including service in Southwest Asia from August 1990 to 
March 1991.  Service records show that he was awarded a 
Combat Infantryman's Badge.  He died in April 1996.  During 
his lifetime, service connection was in effect for peptic 
dyspepsia with history of duodenal ulcer which was rated as 
10 percent disabling.  The appellants are the surviving 
parents of the veteran.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision dated in April 2000 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, that denied service connection for 
the cause of the veteran's death.  

The Board notes that in a January 2000 substantive appeal, 
the appellants requested a hearing before the Board.  The 
appellants were scheduled for a Board hearing by video 
conference in December 2001.  The appellants failed to report 
for the video conference hearing.  As there has been no 
motion for a new hearing date, the case will be processed as 
though the hearing request was withdrawn.  38 C.F.R. 
§ 20.704(e) (2001).



FINDINGS OF FACT

1.  The veteran died on April [redacted], 1996; the cause of the 
veteran's death as shown on the death certificate was gunshot 
wound to the chest, acute hemorrhage exsanguinated from 
injury and perforation of the left lung.        

2.  At the time of the veteran's death, service connection 
was in effect for peptic dyspepsia with history of duodenal 
ulcer, rated 10 percent disabling.  

3.  The service-connected disability did not aid or lend 
assistance to the production of death, did not accelerate 
death, and did not render the veteran materially less capable 
of resisting the effects of the primary cause of death.

4.  The medical evidence does not demonstrate a relationship 
between the cause of the veteran's death and any disability 
that was manifested in or was related to his period of 
service.     
  

CONCLUSION OF LAW

A disability incurred in service did not cause or materially 
contribute to the cause of the veteran's death.  38 U.S.C.A. 
§ 1310 (West 1991 & Supp. 2001); 38 C.F.R. § 3.312 (2001). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pertinent Law and Regulations

Service connection

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2001). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001). 

Service connection - cause of death

The surviving parents of a veteran who has died from a 
service-connected disability or compensable disability may be 
entitled to receive dependency and indemnity compensation.  
38 U.S.C.A. § 1310 (West 1991).  In order to establish 
service connection for the cause of the veteran's death, the 
evidence must show that a service-connected disability was 
either the principal or a contributory cause of death.  The 
issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312 (2001).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  A contributory cause of death is inherently 
one not related to the principal cause.  In determining 
whether the service-connected disability contributed to 
death, it must be shown that it contributed substantially or 
materially; that it combined to cause death; that it aided or 
lent assistance to the production of death.  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312.  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310 (2001). 

The act of suicide or a bona fide attempt is considered to be 
evidence of mental unsoundness.  38 C.F.R. § 3.302(b)(2) 
(2001).


Duty to assist

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The VCAA provides that the assistance provided by the 
Secretary shall include obtaining the following records if 
relevant to the claim: (1) The claimant's service medical 
records and, if the claimant has furnished the Secretary 
information sufficient to locate such records, other relevant 
records pertaining to active military, naval, or air service 
that are held or maintained by a governmental entity; and (2) 
Records of relevant medical treatment or examination of the 
claimant at Department health-care facilities or at the 
expense of the Department, if the claimant furnishes 
information sufficient to locate those records.  38 U.S.C.A. 
§ 5103A.  

The VCAA provides that the assistance provided by the VA 
shall include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A.  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Standard of Proof

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Factual Background

Service medical records do not reflect complaints, findings 
or diagnosis of a psychiatric disorder.  A September 1991 
service medical record indicates that the veteran had no 
current medical problems.  

A May 1993 VA examination report indicates that psychiatric 
examination was negative. 

In a June 1993 rating decision, service connection was 
established for peptic dyspepsia with history of duodenal 
ulcer and a 10 percent evaluation was assigned effective 
December 21, 1991. 

A death certificate indicates that the veteran died on April 
[redacted], 1996.  The immediate cause of death was gunshot wound to 
the chest and acute hemorrhage, exsanguinated from injury to 
the head of the aorta and perforation of the left lung.  The 
veteran was dead on arrival at the T. Community Hospital.  

A newspaper article dated April 22, 1996 reports that a 
shopper at Wal-Mart stated that the veteran had come out of 
the store "with that gun, waving it around."  The article 
states that unconfirmed reports indicated that the veteran 
was "waving a semi-automatic pistol around" in the parking 
lot.  Police responded to requests for help and a chase 
ensued.  Eyewitnesses said the suspect [the veteran] "was 
firing at police cars all the way from the Wal-Mart."  An 
eyewitness reported that the veteran left his vehicle and put 
his gun in the face of another man who had been in another 
vehicle.  A police officer fired two shots which hit the 
veteran. 

An autopsy report dated in April 1996 indicates that the 
pathological diagnoses were two gunshot wounds fired from a 
greater distance than contact on close range; there was a 
gunshot wound to the left side of the chest and a gunshot 
wound to the left back.  A toxicology report indicates that 
the veteran's blood was drawn on April 24, 1996 and the blood 
ethanol was 0.12 percent by weight by volume.  

In a July 2000 statement, the appellants stated that the 
veteran's death was directly related to his military service 
in the Gulf War.  The appellants indicated that the veteran 
was not the same when he returned.  

In a July 2000 letter to their senator, the appellants stated 
that before joining the military, the veteran was a healthy 
and active young man.  They stated that after he joined the 
Army and completed a tour of duty in Saudi Arabia during 
Operation Desert Storm, the veteran's life completely 
changed.  The appellants indicated that the veteran's 
demeanor changed and he returned as a saddened, withdrawn, 
and depressed individual.  He was short-tempered and suffered 
from severe flashbacks.  

At a hearing before the RO in November 2000, the veteran's 
mother stated that after the veteran returned from the Gulf 
War, he was very aggravated and his whole personality 
changed.  She indicated that the veteran did not care if he 
lived or died.  He had the attitude that if you said 
something to him and he didn't like you, he was ready to kill 
you.  The veteran's mother stated that the veteran had a love 
for guns.  She stated that the veteran started buying guns 
when he was in service.  The veteran's mother indicated that 
the veteran did not get along with others and he had 
nightmares.  She stated that the veteran became a racist and 
joined the Ku Klux Klan.  The veteran's father stated that he 
heard what had happened at Wal-Mart from a man who witnessed 
the events.  The veteran's father stated that the witness 
indicated that on the day the veteran was killed, the veteran 
took two guns and went to a Wal-Mart in Virginia.  The 
veteran entered the Wal-Mart and asked for shells for his 
guns.  The veteran put a gun to his neck as though he was 
going to kill himself and the woman gave him some shells.  
The veteran left the Wal-Mart and drove to another street and 
the police shot him.  The representative argued that the 
veteran exhibited many of the symptoms of post traumatic 
stress disorder and if this disorder had been diagnosed, the 
whole tragedy might not have happened.  

In a December 2000 letter, the Virginia State Police stated 
that they were unable to provide the VA with an investigative 
report because criminal investigative reports are excluded 
from dissemination under the Freedom of Information Act.  The 
State Police indicated that they could provide the VA with a 
summary of the report of the criminal incident.  The State 
Police stated that on April [redacted], 1996, a special agent 
investigated the death of the veteran.  The veteran was 
involved in an exchange of gun fire with a Bluefield police 
officer and a State Police officer.  As a result of the gun 
battle, the veteran was fatally injured.  

In a January 2001 statement, C.S. stated that he was in Wal-
Mart and saw the veteran trying to buy shells for his guns.  
The veteran had a pistol and shotgun with him.  C.S. saw the 
veteran hold the shotgun under his chin.  C.S. left that area 
of the store.  

In January 2001, five lay statements were received in support 
of the appellants' claim.  The lay statements were written by 
friends and acquaintances of the veteran.  In the statements, 
the friends and acquaintances stated that the veteran's 
personality and behavior had changed after serving in the 
Persian Gulf. 

Analysis

I.  Initial Matters: Duty to Assist

After having carefully reviewed the record on appeal, the 
Board has concluded that the requirements of the VCAA have 
been satisfied with respect to the issue on appeal.  
Specifically, VA fulfilled its duty to notify the appellants 
of the necessary information and evidence regarding the claim 
on appeal.  In a June 2000 statement of the case and in a 
September 2001 supplemental statement of the case, the RO 
notified the appellants of the pertinent law and regulations 
and advised the appellants of the evidence that was 
considered in the claim.  The appellants were also advised of 
the medical and other evidence they needed to submit in a 
December 1999 letter from the RO.  

The Board finds that the RO fulfilled its duty to assist the 
appellants in obtaining evidence.  The veteran's service 
medical records, death certificate, and autopsy report are 
associated with the claims folder.  The RO made an attempt to 
obtain the criminal incident investigative report from the 
Virginia State Police.  In December 2000, the State Police 
provided the RO with a summary of the incident; the State 
Police did not provide the criminal investigative report and 
they were not requited to do by law, since criminal 
investigative reports were excluded from dissemination under 
the Freedom of Information Act.  The appellants identified 
where the veteran had been treated and the RO requested and 
obtained the identified treatment records.  These records are 
of non-psychiatric treatment and not pertinent to the 
appellants' argument, as they neither support nor negate the 
existence of a mental disorder and its relationship to 
service.  The appellants were afforded a hearing before the 
RO in November 2000.  The appellant had requested a hearing 
before the Board in the July 2000 substantive appeal.  A 
video conference hearing was scheduled but the appellants 
failed to report to the hearing without explanation or good 
cause.  

The Board finds that the appellants have been given ample 
notice of the kind of evidence which should be submitted in 
support of the claim on appeal and has been accorded the 
opportunity to present evidence and argument in support of 
the claim; and indeed they have done so.  In short, the Board 
has carefully considered the provisions of the VCAA in light 
of the record on appeal, and finds that the development of 
the claim has been consistent with the provisions of the new 
law.  Under these circumstances, a remand of this matter for 
further development would not avail the appellant or aid the 
Board's inquiry, and would only serve to unnecessarily delay 
a decision.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).  

When the Board addresses in its decision a question that has 
not been addressed by the RO, it must consider whether the 
appellant has been given adequate notice to respond and, if 
not, whether he has been prejudiced thereby.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The appellants' claim has 
been adjudicated by the RO under the same statutory and 
regulatory criteria which must be applied by the Board.  
Accordingly, the Board does not believe that a remand for re-
adjudication is required under the VCAA or otherwise. 

II.  Service connection for the cause of the veteran's death

The appellants and their representative essentially assert 
that the veteran incurred a psychiatric disorder during 
service and this led to the veteran's behavior which caused a 
shoot out with the police, and this led to being shot and 
killed by the police.   

The evidence of record shows that the veteran died on April 
[redacted], 1996.  The death certificate indicates that the immediate 
cause of death was gunshot wound to the chest and acute 
hemorrhage exsanguinated from injury to the head and to the 
aorta and perforation to the left lung.  An autopsy was 
performed and confirms this cause of death.  The evidence of 
record shows that the veteran was shot and killed by a police 
officer after an exchange of gun-fire with the police.  The 
toxicology report indicates that the veteran's blood ethanol 
was .12 percent.  

At the time of the veteran's death, service connection was in 
effect for peptic dyspepsia with history of duodenal ulcer.   

There is no medical evidence of record which establishes a 
relationship between the veteran's cause of death and the 
service-connected disability, and the appellants do not 
allege that there was a relationship.  The medical evidence 
of record does not suggest that the service-connected peptic 
dyspepsia with history of duodenal ulcer was either the 
principal or contributory cause of death.   

The appellants and their representative assert that the 
veteran incurred a psychiatric disorder due to service in the 
Gulf War and this led to his erratic behavior and to the 
shoot-out with the police.  There is no medical evidence to 
support this contention.  The service medical records do not 
reflect any complaints, findings, or diagnosis of a 
psychiatric disorder.  The post-service medical evidence does 
not reflect a diagnosis of a psychiatric disorder.  In fact, 
the May 1993 VA examination report indicates that psychiatric 
examination was negative.  There is no medical evidence of 
record which demonstrates that the veteran had a psychiatric 
disorder that was incurred in service or that any mental 
unsoundness, evidenced by his purported suicide, was related 
to his service.     

The appellants have submitted statements in which they assert 
that the veteran's behavior had changed after returning from 
the Persian Gulf.  They also indicated that the veteran had 
some symptoms of post traumatic stress disorder such as 
nightmares.  The appellants also submitted statements from 
the veteran's friends.  The friends stated that the veteran 
had changed after returning from service in the Persian Gulf.  

Although the appellant and other lay persons are competent to 
provide an account of the veteran's symptoms, "the 
capability of a witness to offer such evidence is different 
from the capability of a witness to offer evidence that 
requires medical knowledge."  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  There is no evidence of record that the 
appellants themselves or the veteran's friends possess the 
technical or specialized knowledge to provide a probative 
conclusion with respect to the issue of whether the veteran 
currently had a psychiatric disorder that was incurred in 
service.  See Espiritu, supra.  Thus, these statements are 
not competent evidence that the veteran had a psychiatric 
disorder which was incurred in service.  As discussed above, 
there is no medical evidence of record which shows that the 
veteran had a psychiatric disorder which was incurred in or 
related to service.  

In conclusion, the Board finds that the weight of the 
evidence is against a finding that a service-connected 
disease or disability was the principal or contributory cause 
of the veteran's death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§ 3.312.  Therefore the preponderance of the evidence is 
against the claim for entitlement to service connection for 
the cause of the veteran's death.  The benefit sought on 
appeal is denied. 


ORDER

The appellants' claim of entitlement to service connection 
for the cause of the veteran's death is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

